Citation Nr: 0003059	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel

INTRODUCTION

The veteran had active service from July 1957 to May 1961 and 
from August 1961 to May 1978.

This appeal arises from an August 1994 rating decision of the 
Hartford, Connecticut Regional Office (RO).  The case was 
remanded from the Board to the RO in March 1997 to afford the 
veteran a Travel Board hearing.  The veteran testified at a 
September 1997 Travel Board hearing before the undersigned 
member of the Board.

The case was remanded from the Board to the RO in April 1998 
for additional development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  On the most recent VA audiology evaluation in June 1998, 
the veteran's bilateral sensorineural hearing loss was 
manifested by an average pure tone threshold, in decibels, at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz of 38 in the right 
ear and 46 in the left ear.  Speech discrimination ability 
was 94 percent in the right ear and 94 percent in the left 
ear.  

3.  The veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service connected bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

A June 1993 private medical report indicates that the veteran 
was concerned with his hearing.  He had experienced some 
difficulty in his employment with the railroad recently.  He 
reported that when he was running a diesel engine during a 
rainstorm, he had some concern over a possible power failure 
when he could not hear a radio.  He was thereby concerned 
over the potential of losing his job.  

On authorized VA audiological evaluation in October 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
LEFT
15
15
25
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  It was noted that the veteran was not felt to be a 
good candidate for amplification at that time given the 
configuration of his hearing loss.  

The veteran indicated in an August 1995 statement that the 
recent VA audiological evaluation did not reflect the 
background noise experienced in real life situations.  

The veteran testified in September 1997 that his hearing was 
growing progressively worse, that he was often unable to 
understand what people said, that he did not have any 
problems at work with his hearing as long as he was in a 
quiet room and paid close attention, and that he did not use 
a hearing aid. 

On VA audiological evaluation in June 1998, it was noted that 
the veteran's claims folder had been reviewed by the 
examiner.  The results were consistent with the last 
evaluation that was conducted in October 1993.  The veteran 
was currently employed.  He reported noise exposure while 
working with the railroad, but he added that the new trains 
were electric and much quieter.  Complaints included 
decreased hearing and bothersome tinnitus.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
60
LEFT
20
25
25
60
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.  


II.  Analysis

In the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible or well grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the veteran's 
claim for a compensable evaluation for the service connected 
bilateral sensorineural hearing loss is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant evidence has been developed and 
that no further assistance is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a).  In this regard, 
in compliance with the Board's April 1998 remand, the veteran 
was afforded an authorized VA audiological evaluation in June 
1998.  Moreover, the veteran did not respond to an April 1998 
letter from the RO requesting information as to all current 
medical records regarding treatment for hearing loss. 

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  This 
evaluation has been in effect since June 1978.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86 and Diagnostic Code 6100.  It is observed, 
however, that during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
210 (May 11, 1999).  The Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its August 1994 decision continuing 
the noncompensable evaluation for the veteran's bilateral 
hearing loss; however, the RO applied the new criteria to the 
veteran's claim in the June 1999 supplemental statement of 
the case following the Board's April 1998 remand.  As the 
veteran has been provided with the opportunity to provide 
evidence and argument following the receipt of written notice 
of the change in regulations, the veteran has not been 
prejudiced by the change in regulations and the Board will 
proceed with the adjudication of the instant claim.

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  The 
assignment of a disability evaluation for hearing loss is 
thereby achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail, how 
they are applied.

As to the provisions of section 4.86 in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.).  Accordingly, the new 
regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  

Based on the June 1998 VA audiometric examination findings, 
the scores compute to a Level I hearing loss in the right ear 
and a Level I hearing loss in the left ear which, in 
combination, warrants a noncompensable schedular evaluation 
for the degree of hearing impairment demonstrated.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral sensorineural hearing loss.

On the December 1999 informal hearing presentation, it was 
requested that the veteran's claim be considered on an 
extraschedular basis under 38 C.F.R. § 3.321(b).  In 
exceptional cases where the evaluation provided by the 
ratings schedule are found to be inadequate, an 
extraschedular evaluation may be approved.  Factors to be 
considered include marked interference with employment or 
frequent periods of hospitalization.  In this case, the 
veteran expressed some concern to a private physician in June 
1993 regarding how his hearing loss might affect his 
employment.  However, he testified in September 1997 that he 
did not have any problems at work with his hearing as long as 
he was in a quiet room and paid close attention.  There 
simply is no evidence that the veteran has lost any time from 
employment due to his hearing loss.  Furthermore, the veteran 
has not been hospitalized due to his hearing loss.  In short, 
there is no basis within the record to conclude that the 
veteran's claim involves an exceptional case where the 
schedular evaluation does not adequately compensate him for 
his service connected hearing loss.


ORDER

Entitlement to a compensable evaluation for the service 
connected bilateral sensorineural hearing loss is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

